

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT
 
This Amended and Restated Trademark License Agreement (this “Agreement”) is
entered into as of this 17th day of December, 2013 (the “Restatement Effective
Date”) by and between Pierre Fabre Médicament s.a.s. organized under the laws of
France having an address of 45, place Abel-Gance, 92654 Boulogne cedex, France
(“Pierre Fabre”), and Forest laboratories Holding Limited, a corporation
organized under the laws of the Republic of Ireland and having its principal
place of business at Milner House, 18 Parliament Street, Hamilton HM11, Bermuda
(“Forest”), a wholly-owned subsidiary of Forest laboratories, Inc, a Delaware
corporation having its principal place of business at 909 Third Avenue, New
York, New York 10022, United Sates of America.
 
Capitalized terms used in this Agreement that are not otherwise defined shall
have the meaning set forth in the Amended and Restated Patent and Know-How
License Agreement of even date herewith between Forest and Pierre Fabre (the
“License Agreement”).
 
Recitals
 
Whereas, Pierre Fabre and Forest are entering into the License Agreement
concurrently with the execution of this Agreement;
 
Whereas, in connection with the license granted under the License Agreement,
Pierre Fabre granted Forest a license to use certain trademarks in the Territory
pursuant to that certain Trademark License Agreement between Pierre Fabre and
Forest dated as of December 19, 2008 (the “Original Agreement”); and
 
Whereas, Pierre Fabre and Forest desire to amend and restate the Original
Agreement to, inter alia, expand Forest’s license to use such trademarks to
include Latin America, all in accordance with, and subject to, the terms and
conditions of this Agreement.
 
Now, Therefore, in consideration of the foregoing premises and of the terms and
conditions hereinafter set forth, Pierre Fabre and Forest (each a “Party” and
collectively the “Parties”) hereby agree as follows:
 
1.  
Trademark License.

 
1.1 Trademarks; Ownership and Use of Trademarks.  Forest shall select one or
more trademarks under which Forest, its Affiliates and permitted sub-licensees
will exclusively market the Product, other than non-branded Generic Equivalents
(the “Trademarks”), in the Territory, and shall timely inform Pierre Fabre of
the selected Trademarks.  Pierre Fabre shall own and shall retain the ownership
of the entire right, title and interest in and to the Trademarks.  If any
Trademark selected pursuant to this Section 1.1 is a registered trademark of
Forest, Forest shall promptly assign such trademark to Pierre Fabre and in any
case before the Commencement Date in the United States, on an exclusive and
worldwide basis, subject to the terms of this Agreement. Such assignment will be
made by Forest to Pierre Fabre without charge, except for the reimbursement by
Pierre Fabre of filing and registration fees incurred by Forest in relation to
such assigned Trademark, and upon presentation of corresponding documentation by
Forest.
 
Pierre Fabre may use, sell and offer for sale the Product under the Trademarks
outside of the Territory under terms to be mutually agreed upon between Pierre
Fabre and Forest, only with the prior written consent of Forest. Forest hereby
provides its irrevocable consent to Pierre Fabre, its Affiliates and
sublicensees using the Trademark FETZIMA™ in relation with the use, sell and
offer for sale of the Product outside of the Territory.  Forest further consents
to Pierre Fabre’s reference to the Trademarks outside of the Territory after the
first use of the Trademarks by Forest in the United States when referencing the
name under which the Product is marketed in the United States in communications
directed to physicians and professionals and in scientific publications, posters
and abstracts.


1.2 Registration of the Trademarks.  While Forest is marketing the Product using
the Trademarks, Pierre Fabre shall maintain the applicable Trademarks in the
Territory at its own expense.  Pierre Fabre shall keep Forest informed of
progress with regard to the prosecution, maintenance, enforcement and defense of
the Trademarks by providing Forest with copies of official actions, amendments,
notices and responses with respect to such prosecution, maintenance, enforcement
and defense.  In the event that Pierre Fabre desires to abandon any of the
Trademarks in the Territory, Pierre Fabre shall provide reasonable prior written
notice to Forest of such intention to abandon and shall, at Forest’ request,
assign such Trademark (including all associated goodwill) to Forest and such
Trademark shall be excluded from the Trademarks subject to this Agreement.
 
1.3 License to Trademarks.  Pierre Fabre hereby grants to Forest an exclusive
license, with the right to sub-license to an Affiliate or a permitted
sub-licensee of rights under the License Agreement, to use the Trademarks in
connection with Forest’s promotion and commercialization activities relating to
the Product in the Territory during the Trademark Term.
 
1.4 Quality Control.  The nature and quality of Products advertised or sold by
Forest on which the Trademarks appear shall conform in all material respects to
quality standards and requirements for packaging and quality control of Product,
as set forth in specifications for Product included in filings with the FDA or
other regulatory authority with respect to Product.  Forest agrees to cooperate
with Pierre Fabre to enable Pierre Fabre to monitor the nature and quality of
the use of the Trademarks such that Pierre Fabre may verify that the use of the
Trademarks is consistent with such quality standards and requirements for
packaging and quality control.  From time to time and upon request by Pierre
Fabre, Forest shall provide Pierre Fabre with samples of Product for such
verification purposes.
 
1.5 Rights as Between Parties. Forest acknowledges, as between the Parties, the
exclusive rights, title and interest of Pierre Fabre in and to the Trademarks
and will not do or cause to be done any act or thing contesting or, in any way,
impairing or tending to impair any part of said right, title and interest during
the Trademark Term and after its expiration.  Forest will not make any
representations or take any actions, which may be taken to indicate that it has
any right, title or interest in or to the ownership or use of the Trademarks
except under the terms of this Agreement and acknowledges that nothing contained
in this Agreement shall give Forest any right, title or interest in or to the
Trademarks, except those rights set forth in this Agreement and the License
Agreement. Any accretion of goodwill derived by Forest, its Affiliate or
permitted sub-licensee from the use of the Trademarks shall accrue to Pierre
Fabre and Pierre Fabre may call for a confirmatory assignment thereof.
 
Unless otherwise agreed with Pierre Fabre, (i) Forest shall not register or
acquire any intellectual property rights which are identical or confusingly
similar to the Trademark or which include all or part of said Trademark for the
Trademark Term and after its expiry, and (ii) will not use, adopt or file any
name, or any trademark phonetically, visually and conceptually similar to the
Trademarks either in its graphic sizes or in its logos, susceptible to create a
likelihood of confusion with the aforementioned Trademark on the part of the
public for the Trademark Term and after its expiry, provided that the
determination of the likelihood of confusion will be made in accordance with
Applicable Laws.
 
Any domain name related to the Trademark of the Product in the Territory will be
in the name of Pierre Fabre who shall be the owner and shall be maintained at
Pierre Fabre’s expense. Pierre Fabre hereby grants Forest the right to use any
such domain name in connection with Forest’s promotion and commercialization
activities for the Product in the Territory in accordance with the terms of this
Agreement and during the Trademark Term.  Pierre Fabre shall cooperate and
provide such authorization and documentation as necessary to enable Forest to so
establish, maintain and use such domain name during the Trademark Term.
 
1.6 Infringement.
 
(a) Infringement by Third Parties.  Pierre Fabre and Forest shall promptly
notify the other in writing of any alleged or threatened infringement or any
challenge to the validity of the Trademarks or any challenge to Pierre Fabre’s
ownership of or Forest’ and/or its Affiliates’ and permitted sub-licensees’
right to use the Trademarks of which they become aware.  Both Parties shall use
their Commercially Reasonable Efforts in cooperating with each other to
terminate such infringement without litigation.  Forest shall have the first
right to bring and control any action or proceeding with respect to infringement
of any of the Trademarks in the Territory at its own expense and by counsel of
its own choice, and Pierre Fabre shall have the right, at its own expense, to be
represented in any such action or proceeding.  If Forest declines to prosecute
such infringement or to defend such claim within [***] of becoming aware of such
claim, Pierre Fabre shall have the right to bring and control any such action at
its own expense and by counsel of its own choice, and Forest shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice.  Irrespective of which Party brings the action, the Party
controlling the action shall keep the other Party reasonably informed as to its
strategy and the status of the action, and shall give due regard to the comments
and suggestions of the other Party.
 
The Parties agree that, the costs of such prosecution or defense of the
Trademarks in the Territory shall be [***] and that the proceeds of any awards,
judgments or settlements obtained in connection with an infringement or
misappropriation shall be used first to reimburse out-of-pocket costs and
expenses incurred by [***] and then the other Party, to the extent such costs
and expenses have been reasonably incurred in connection with such proceeding
(including attorney and expert fees) and any remainder shall be [***].  [***],
each Party agrees to furnish the other with such cooperation, including
consenting to act as a Party to litigation if required, and exchange of
information as the other Party may reasonably request in connection with the
prosecution of any such action and the Party prosecuting an infringement shall
consult periodically with the other Party in connection with any such action.
 
No Party shall have the right to settle any infringement litigation under this
Section 1.6(a) relating to the Trademarks in the Territory without the prior
written consent of the other Party.
 
(b) Infringement of Third Party Rights.  Each of the Parties shall notify the
other in writing of any allegation by a Third Party that the activity of either
of the Parties, its Affiliates or sub-licensees pursuant to this Agreement
infringes or may infringe the intellectual property rights of such Third
Party.  Forest shall have the first right to control the defense of any claim
alleging that the use of the Trademarks in relation with the Product infringes
any Third Party rights in the Territory, [***] and by counsel of its own choice,
and Pierre Fabre shall have the right, [***], to be represented in any such
action by counsel of its own choice.  If Forest fails to proceed in a timely
manner with respect to such defense, Pierre Fabre shall have the right to
control the defense of such claim [***] and by counsel of its own choice, and
Forest shall have the right, at its own expense, to be represented in any such
action by counsel of its own choice.  Neither Party shall have the right to
settle any trademark infringement litigation under this Section 1.6(b) relating
to the use of the Trademarks in the Territory without the consent of such other
Party, such consent not to be unreasonably withheld or delayed.  Irrespective of
which Party is taking the lead with respect to the defense of a claim, the Party
taking the lead shall keep the other Party reasonably informed as to the status
of any such action and shall give due regard to the comments and suggestions of
the other Party with respect to the defense of such claims.
 
1.7 Trade dress marking. To the extent permitted by Applicable Laws, all
packaging, leaflets and other promotional materials relating to a Product sold
by Forest, its Affiliate and permitted sub-licensee under a Trademark (and not
as a Generic Equivalent) shall contain the notice “Licensed from Pierre Fabre
Medicament” in a legible manner, and Pierre Fabre hereby grants to Forest a
non-exclusive license to use its corporate name in connection with such
promotional materials.
 
1.8 Registered User.
 
(a) Where required, Pierre Fabre shall make applications to the Registrar of
Trademarks (or equivalent) for the registration of Forest, its Affiliates and
permitted sub-licensees as registered users of the Trademarks in respect of each
registration of the Trademark and Forest, its Affiliates and sub-licensees shall
co-operate with Pierre Fabre in making such applications.
 
(b) Forest, its Affiliates or permitted sub-licensees shall execute further
documents, depose to or swear or procure the deposing to or swearing of such
declarations or oaths and do any act or thing and provide any information or
evidence which may be necessary or desirable for registering and maintaining
registration of Forest, its Affiliates and sub-licensees as registered users of
the Trademarks.
 
1.9 Reasonable Assistance. Forest, its Affiliates and permitted sub-licensees
will, upon request, supply Pierre Fabre or its authorized representative with
any information as to its use of the Trademarks which Pierre Fabre may
reasonably require and will render any assistance reasonably required by Pierre
Fabre in securing and maintaining the registration(s) of the Trademarks in the
Territory.
 
1.10 Royalty Payments.
 
(a) Earned Royalties.  In consideration of the right and license hereby granted,
during the Trademark Term, Forest shall pay to Pierre Fabre, on a Quarterly
basis in arrears (i) a running royalty of [***] of Net Sales of Product made by
Forest, its Affiliates and permitted sub-licensees in the United States and
Canada and (ii) a running royalty of  [***] of Net Sales of Product made by
Forest, its Affiliates and permitted sub-licensees in Latin America; provided
that no royalty shall be payable under this Section 1.10 with respect to any
Generic Equivalent that is not sold or offered for sale under a
Trademark.  Royalties payable hereunder shall be subject to adjustment pursuant
to the terms of the Supply Agreement between Pierre Fabre and Forest of even
date herewith.
 
(b) Payments; Reports; Books and Records.
 
(i) Payment; Reports.  Royalty payments and reports for the sale of Products
shall be calculated and reported for each Quarter.  Royalties shall be payable
Quarterly within [***] of the end of the Quarter to which each payment relates
and shall be reconciled on an annual basis together with the payment applicable
to the fourth Quarter of Forest’s fiscal year.  Each payment of royalties shall
be accompanied by a statement setting forth the amount of gross sales and Net
Sales for the Quarter in sufficient detail to permit confirmation of the
accuracy of the payment made (expressed in the currency of sale and units sold),
the calculation of royalties due and the conversion rate used to convert
royalties to US Dollars.  Notwithstanding anything to the contrary set forth
herein, no royalties under this Section shall be owed to Pierre Fabre with
respect to sales of a Generic Equivalent.  Royalties shall be payable in US
Dollars.  Net Sales recorded in currencies other than US Dollars shall be
converted into US Dollars for purposes of calculating royalties at the average
rates of exchange over the relevant period determined in accordance with
Forest’s customary practices.
 
(ii) Withholding of Taxes. The Party receiving payments under this Agreement
will pay any and all taxes levied on account of such payment. If any taxes are
required to be withheld by the paying Party, it will (a) deduct such taxes from
the remitting payment, (b) timely pay the taxes to the proper taxing authority,
and (c) send proof of payment to the other Party and certify its receipt by the
taxing authority within [***] following such payment. Each Party shall provide
the other Party with a valid tax residence certificate issued by a competent
authority.
 
(iii) Books and Records.  Forest shall maintain, and shall require its
Affiliates, and permitted sub-licensees to maintain, books and records which
accurately reflect Net Sales of Product with respect to each country within the
Territory for a period of at least [***] after the end of the period to which
they relate.  Pierre Fabre shall have the right, by an accountant or other
authorized representative to which Forest shall have no reasonable objection, to
inspect, audit and copy such books and records no more than once per calendar
year upon reasonable advance notice solely for purposes of verifying the running
royalties, including adjustments, payable to Pierre Fabre hereunder.  Such
inspection shall be at Pierre Fabre’s expense, provided however, that in the
event the inspection determines that running royalties have been overpaid or
underpaid, the Parties shall promptly make the appropriate payments or refunds
to correct such payment and if an underpayment was by [***] or more for a
consecutive twelve (12) month period, Forest will be responsible for the
reasonable cost of such inspection or audit.
 
1.11 Ownership of the Trademarks.  Any trademark assigned by Forest to Pierre
Fabre shall be assigned free and clear of any encumbrance, including any license
obligation, royalty obligation, lien, claim or restriction, in favor of any
Third Party. Pierre Fabre agrees to maintain throughout the Trademark Term the
Trademarks free and clear of any encumbrance, including any license obligation,
royalty obligation, lien, claim or restriction, in favor of any Third Party.
 
1.12 Trademark Term and Termination.
 
(a) Trademark Term.  The term of this Agreement (the “Trademark Term”) commenced
on December 19, 2008 and shall remain in full force and effect for so long as
Forest, its Affiliates and permitted sub-licensees continue to sell the Product
under any of the Trademarks in the Territory unless earlier terminated pursuant
to Section 1.12(b) or 1.12(c).
 
(b) Termination for Cause; Termination by Either Party.  A Party shall have the
right to terminate this Agreement upon the occurrence of any of the following:
 
(i)  
Termination for Breach.  Each Party shall have the right to terminate this
Agreement and its obligations hereunder for material breach by the other Party,
which breach remains uncured for [***], in the case of a payment breach, or
[***], in the case of any other breach, after written notice is provided to the
breaching Party specifying the nature of the breach in reasonable detail and
demanding its cure; provided that in the case of a non-payment related material
breach, if such breach cannot be cured within the [***] cure period, this
Agreement shall not terminate if the breaching Party has made diligent efforts
to cure such breach within the [***] period and this Agreement shall remain in
effect for such period after notice of breach as may be reasonable in the
circumstances as long as the breaching Party continues to use diligent efforts
to pursue the cure.  In the event the Parties dispute the existence of a
material breach or a Party’s diligence in attempting to cure a material breach,
termination of this Agreement shall not be deemed to occur unless and until such
dispute has been referred for resolution by an expedited arbitration in
accordance with Section 16.2 of the License Agreement, material breach of the
Agreement or failure to make diligent efforts to cure such breach has been
established by such arbitration, and if such breach can be cured by the payment
of money or the taking of specific actions, the breaching party does not pay the
amount so determined to be due or take or commit to take the required actions
within [***] of receipt of an agreement of the Parties or arbitration
decision.  Recognizing the importance of expediting the resolution of any such
dispute, the Parties agree to appoint arbitrators as promptly as practicable
following receipt of notice of the institution of the arbitration, and to
instruct and cooperate with such arbitrators to act to achieve resolution of the
issue on an expedited basis.  Finally, in the event a material breach affects
only Canada or only certain but not all Products, the remedy of termination
shall only be effective with respect to Canada or the applicable Product (as the
case may be).

 
(ii)  
Termination for Bankruptcy.  This Agreement may be terminated by either Party
upon at least [***]’ prior written notice thereof if the other Party makes an
assignment for the benefit of creditors, is the subject of proceedings in
voluntary or involuntary bankruptcy instituted on behalf of or against such
Party, or has a receiver or trustee appointed for all or substantially all of
its property, provided that in the case of an involuntary bankruptcy proceeding
such right to terminate shall only become effective if the Party consents to the
involuntary bankruptcy or such proceeding is not dismissed within [***] after
the filing thereof.

 
(c) Termination of the License Agreement.  In the event the License Agreement is
terminated prior to the expiration of the Trademark Term, for any reason other
than by Forest pursuant to Section 10.4 (Breach of Pierre Fabre), 10.5
(Bankruptcy of Pierre Fabre) or 11 (Force Majeure affecting Pierre Fabre)
thereof, then this Agreement shall be terminated without any further act or
notice and Forest shall no longer have any right to use the Trademarks in the
Territory.  For the sake of clarity, this Agreement shall continue in full force
and effect in accordance with its terms notwithstanding any termination by
Forest under Section 10.4 (Breach of Pierre Fabre), 10.5 (Bankruptcy of Pierre
Fabre) or 11 (Force Majeure affecting Pierre Fabre) of the License Agreement.
 
(d) Effect of Termination; Surviving Obligations.
 
(i) Upon expiration of the Trademark Term or upon termination of this Agreement
prior to the expiration of the Trademark Term for any reason other than a
termination by Forest pursuant to Section 1.12(b) (Breach or Bankruptcy of
Pierre Fabre), all rights and obligations under this Agreement shall
automatically terminate except as provided in this Section 1.12(d).  In
connection with any termination by Forest under Section 1.12(b) (Breach or
Bankruptcy of Pierre Fabre), the license grant to Forest in Section 1.3 shall
continue so long as Forest is using any of the Trademarks in the Territory,
subject to the fulfillment by Forest of its royalty obligations under Section
1.10, and Pierre Fabre shall cooperate with Forest to enable it to perform tasks
which were otherwise to be performed by Pierre Fabre under the agreement, and
Forest’s royalty obligations hereunder may be offset by any additional
documented costs reasonably incurred by Forest in performing such tasks.
 
(ii) Expiration or termination of this Agreement shall not relieve the parties
of any obligation accruing prior to such expiration or termination.
 
(iii) Within [***] following the expiration or termination of this Agreement,
each Party shall deliver to the other Party any and all Confidential Information
of the other Party in its possession.
 
(iv) The license granted under this Agreement will be deemed a license of rights
to intellectual property for purposes of Section 365(n) of the U.S. Bankruptcy
Code and a licensee under the Agreement will retain and may fully exercise all
of its rights and elections under the United States Bankruptcy Code.
 
(e) Accrued Obligations and Survival.  Except as otherwise specifically provided
herein, termination of this Agreement shall not relieve the Parties of any
liability or obligation which accrued hereunder prior to the effective date of
such termination, nor prejudice either Party’s right to obtain performance of
any obligation.  In addition, termination of this Agreement shall not terminate
provisions which provide by their respective terms for obligations or
undertakings following the expiration of the Trademark Term of this Agreement.
 
2.  
Miscellaneous.

 
2.1 Dispute Resolutions and Arbitration.  In the event of a dispute arising in
connection with this Agreement, the provisions set forth as Section 16.2 of the
License Agreement shall apply.
 
 
2.2 Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, USA, without
giving effect to its principles of conflicts of law.
 
2.3 Merger.  This Agreement constitutes the entire agreement between the Parties
with respect to the subject matter hereof and supersedes all prior written or
oral agreements or understandings concerning the subject matter hereof or in
conflict with their terms.  Each Party confirms that it is not relying on any
representations, warranties or covenants of the other Party except as
specifically set out in this Agreement.
 
2.4 Independent Contractors.  The status of a Party under this Agreement shall
be that of an independent contractor. Nothing contained in this Agreement shall
be construed as creating a partnership, joint venture, or agency relationship
between the Parties or, except as otherwise expressly provided in this
Agreement, as granting either Party the authority to bind or contract any
obligation in the name of or on the account of the other Party or to make any
statements, representations, warranties, or commitments on behalf of the other
Party.  All Persons employed by a Party or any of its Affiliates shall be
employees of such Party or its Affiliates and not of the other Party or such
other Party’s Affiliates and all costs and obligations incurred by reason of any
such employment shall be for the account and expense of such Party or its
Affiliates, as applicable.
 
2.5 Amendment and Waiver.  No modification or waiver of any of the terms of this
Agreement shall be deemed valid unless it is in writing and signed by the Party
to whom such modification is sought to be enforced.  The failure of either Party
to insist upon the strict performance of any term of this Agreement or the
waiver by either Party of any breach under this Agreement shall not prevent the
subsequent strict enforcement of such term nor be deemed a waiver of any
subsequent breach.
 
2.6 Assignment.  This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective assigns and successors in
interest.  Neither Party shall have the right to assign its obligations or
rights hereunder, except to an Affiliate, without the prior written consent of
the other Party, which shall not be unreasonably withheld with due regard to the
objectives of, and respective responsibilities of the Parties under, this
Agreement, subject to rights of sublicense specifically provided herein. Any
assignment not in accordance with the terms hereof shall be null and void.
 
2.7 No Third Party Beneficiaries.  The provisions of this Agreement are for the
sole benefit of the Parties and their successors and permitted assigns, and they
shall not be construed as conferring any rights in any other persons except as
otherwise expressly provided in this Agreement.
 
2.8 Severability.  Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
applicable jurisdiction, the invalid or unenforceable part of provision shall,
provided that it does not go to the essence of this Agreement, be replaced with
a revision which accomplishes, to the extent possible, the original commercial
purpose of such part or provision in a valid and enforceable manner, and the
balance of this Agreement shall remain in full force and effect and binding upon
the Parties hereto.
 
2.9 Notices.  Any notice to be given under this Agreement must be in writing and
delivered pursuant to the License Agreement.
 
2.10. Force Majeure. Except for the obligation to make payment when due, no
liability shall result from, and no right to terminate shall arise, in whole or
in part, based upon any delay in performance or non-performance, in whole or in
part, by either of the Parties to this Agreement to the extent that such delay
or non-performance is caused by Force Majeure.  “Force Majeure” means an event
that is beyond a non-performing Party’s reasonable control, including an act of
God, strike, lock-out or other industrial/labor dispute, war, riot, civil
commotion, terrorist act, epidemic, quarantine, fire, flood, storm, natural
disaster or compliance with any law or governmental order, rule, regulation or
direction.  The Party whose performance is subject to the Force Majeure (the
“Force Majeure Party”) shall within [***] of the occurrence of the Force
Majeure, give written notice to the other Party stating the nature of the Force
Majeure, its anticipated duration and any action being taken to avoid or
minimize its effect.  Any suspension of performance shall be of no greater scope
and of no longer duration than is reasonably required and the Force Majeure
Party shall use reasonable efforts to remedy its inability to perform.  In the
event that any Force Majeure is reasonably anticipated to last for [***] or
more, the unaffected Party may undertake the obligations of the Force Majeure
Party for the period of such Force Majeure and such additional period as may
reasonably be necessary to assure the smooth transition of such activities back
to the Force Majeure Party.  The Force Majeure Party shall be responsible for
any additional documented costs reasonably incurred by the other party in
performing such tasks.
 
2.11 Further Assurances.  Each of the Parties shall, from time to time during
the Trademark Term of this Agreement, upon request by the other, execute and
deliver all such further documents or instruments as may be required in order to
give effect to the purpose and intent of this Agreement.  Without limiting the
generality of the foregoing, the obligations of the Parties hereunder are
undertaken with a principal objective of complying with all pertinent provisions
of Applicable Laws, orders and regulations relating to the manufacture, use or
sale of pharmaceutical products, and the Parties shall take all necessary action
as may be required to comply with such provisions.
 
2.12 Interpretation.
 
(a) Captions & Headings.  The captions and headings of clauses contained in this
Agreement preceding the text of the articles, sections, subsections and
paragraphs hereof are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement, or have any effect on its
interpretation or construction.
 
(b) Singular & Plural.  All references in this Agreement to the singular shall
include the plural where applicable, and all references to gender shall include
both genders and the neuter.
 
(c) Articles, Sections & Subsections.  Unless otherwise specified, references in
this Agreement to any article shall include all sections, subsections, and
paragraphs in such article; references in this Agreement to any section shall
include all subsections and paragraphs in such sections; and references in this
Agreement to any subsection shall include all paragraphs in such subsection.
 
(d) Days.  All references to days in this Agreement shall mean calendar days,
unless otherwise specified.
 
(e) Ambiguities.  Ambiguities and uncertainties in this Agreement, if any, shall
not be interpreted against either party, irrespective of which party may be
deemed to have caused the ambiguity or uncertainty to exist.
 
2.13 Amendment and Restatement.  This Agreement is an amendment and restatement
of the Original Agreement.  With respect to (i) any date or time period
occurring and ending prior to the Restatement Effective Date, the Original
Agreement shall govern the respective rights and obligations of the Parties and
shall for such purposes remain in full force and effect; and (ii) any date or
time period occurring or ending on or after the Restatement Effective Date, the
rights and obligations of the Parties shall be governed by this Agreement.  From
and after the Restatement Effective Date, the provisions of this Agreement shall
prevail in the event of any conflict or inconsistency between such provisions
and those of the Original Agreement.  Each reference to the Original Agreement
in any other document, instrument or agreement shall mean and be a reference to
this Agreement.  Nothing contained herein, unless expressly herein stated to the
contrary, is intended to amend, modify or otherwise affect any other instrument,
document or agreement executed and or delivered in connection with the Original
Agreement.
 
2.14 Counterparts; Facsimile Signatures.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original document, and
all of which together shall be deemed one instrument.  An executed signature
page of this Agreement delivered by facsimile transmission shall be as effective
as an original executed signature page.
 

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have duly executed this Agreement.
 
Pierre Fabre Médicament
sas                                                                        Forest
Laboratories Holding Limited
 


 
By: /s/ Frédéric
Duchesne                                                                            
By: /s/ David
Solomon                                                                
 
Name:           Frédéric
Duchesne                                                                   
Name:            David Solomon                             
   
Title:             President                                                                                    
Title:              Assistant
Secretary                                                      
 


 


 









 
 
 

--------------------------------------------------------------------------------

 
